NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50187

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00805-RGK-1
 v.

RALPH DEON TAYLOR,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                       Argued and Submitted March 6, 2018
                              Pasadena, California

Before: GOULD and MURGUIA, Circuit Judges, and CHRISTENSEN,** Chief
District Judge.

      Appellant Ralph Taylor appeals his conviction for being a felon in

possession of ammunition and a firearm in violation of 18 U.S.C. § 922(g)(1). On

appeal, Taylor asserts that three statements he made to officers while they searched



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dana L. Christensen, Chief United States District
Judge for the District of Montana, sitting by designation.
his apartment should have been suppressed as a result of an un-Mirandized

custodial interrogation. Specifically, Taylor argues that his statement identifying a

jacket as his, his statement implying that ammunition found in the apartment was

his, and his statement, “it’s all over,” when officers found a firearm in what

appeared to be his bedroom, should have been suppressed. Despite Taylor’s failure

to object to the admissibility of the statements in his pretrial Motion in Limine,

because the district court explicitly ruled on the admissibility of Taylor’s

statements, we review de novo. See United States v. Liu, 941 F.2d 844, 846 (9th

Cir. 1991) (“A pretrial motion in limine preserves for appeal the issue of

admissibility of that evidence if the substance of the objection has been thoroughly

explored during the hearing and the district court’s ruling permitting introduction

of evidence was explicit and definitive.”).

      The Fifth Amendment provides that no person “shall be compelled in any

criminal case to be a witness against himself.” U.S. Const. amend V. In Miranda v.

Arizona, 384 U.S. 436 (1966), the Supreme Court established that “when a person

is ‘in custody,’ procedural safeguards must be afforded that person before the

person is questioned” to protect their Fifth Amendment privilege against self-

incrimination. United States v. Cazares, 788 F.3d 956, 980 (9th Cir. 2015). If a




                                          2
person is not given these procedural safeguards,1 the prosecution may not use what

it learned through its custodial interrogation. Id. Violations of these procedural

safeguards are subject to harmless error analysis. See United States v. Khan, 993
F.2d 1368, 1376 (9th Cir. 1993).

      The Supreme Court has established that “not . . . all statements obtained by

the police after a person has been taken into custody are to be considered the

product of interrogation.” Innis, 446 U.S. at 299. “Volunteered statements of any

kind are not barred by the Fifth Amendment” and failure to give Miranda warnings

does not affect the admissibility of such statements. Id. at 300 (quoting Miranda,
384 U.S. at 478).

      Here, Taylor’s third statement, “it’s all over,” was spontaneous and not the

result of police interrogation. Even if we assume that Taylor was in custody for

Miranda purposes while the officers were in his apartment, the district court did

not err in admitting his spontaneous statement. See id.

      Moreover, the government has carried its burden to prove “beyond a

reasonable doubt” that any error in admitting Taylor’s other two statements—

Taylor’s statement identifying a jacket as his and Taylor’s statement implying the

ammunition was his—was harmless. See Khan, 993 F.2d at 1376. The two



1
 These “procedural safeguards” now are commonly referred to as Miranda
warnings. See Rhode Island v. Innis, 446 U.S. 291, 297 (1980).

                                          3
statements arguably given in violation of Miranda were not the only evidence to

support Taylor’s conviction for being a felon in possession of ammunition and a

firearm. There was other evidence connecting Taylor to the bedroom where

officers eventually discovered the ammunition and firearm. For example, an officer

testified that there were photos of Taylor and his girlfriend in the bedroom where

the officers discovered the ammunition and firearm. Additionally, another officer

testified that he found the ammunition in a file cabinet also containing medical

documents with Taylor’s name on them. This evidence, in addition to Taylor’s

statement “it’s over,” which was spontaneous and properly admitted, was such that

any error in admitting Taylor’s statements about the jacket and ammunition did not

“contribute to the verdict obtained.” See id.

      AFFIRMED.




                                          4